abuse its discretion at sentencing, see Houk v. State, 103 Nev. 659, 664,
                747 P.2d 1376, 1379 (1987), and we
                           ORDER the judgment of conviction AFFIRMED.




                                                 desty



                                                 Parraguirre



                                                 Cherry


                cc: Hon. Thomas L. Stockard, District Judge
                     David Kalo Neidert
                     Churchill County District Attorney/Fallon
                     Attorney General/Carson City
                     Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                                                             EMEMIdfiTa=MIMM!;;INfiNLIIIMIWE